     Case 2:20-cv-00774-MTL--ESW Document 19 Filed 06/19/20 Page 1 of 2




 1    WO                                                                                     MDR

 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Alfred E. Caraffa,                               No. CV 20-00774-PHX-MTL (ESW)
10                             Plaintiff,
11    v.                                               ORDER
12
      United States, et al.,
13
                               Defendants.
14
15           On April 20, 2020, Plaintiff Alfred E. Caraffa, who is confined in a Maricopa
16    County Jail, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 and a Motion
17    to Proceed In Forma Pauperis. In an April 23, 2020 Order, the Court denied the deficient
18    Motion to Proceed and gave Plaintiff thirty days to either pay the administrative and filing
19    fees or file a complete Application to Proceed In Forma Pauperis.
20           On April 30, 2020, Plaintiff filed a Motion to Combine Cases, Exhibits to Support
21    Civil Action, a First Amended Complaint, and a second Application to Proceed In Forma
22    Pauperis. On May 7, 2020, Plaintiff filed a “Motion to Change Assignment of Judge(s).”
23    On May 8, 2020, he filed a Motion for Default Judgment, a Motion to Support the Motion
24    for Default Judgment, and a Motion to Combine.
25           In a May 11, 2020 Order, the Court denied the Motion to Change Assignment of
26    Judges, granted the second Application to Proceed, denied the April 30 Motion to Combine
27    Cases, dismissed the First Amended Complaint because Plaintiff had failed to state a claim,
28    and gave Plaintiff thirty days to file an amended complaint that cures the deficiencies
     Case 2:20-cv-00774-MTL--ESW Document 19 Filed 06/19/20 Page 2 of 2




 1    identified in the Order. In a May 14, 2020 Order, the Court denied the three Motions
 2    Plaintiff filed on May 8.
 3           Pending before the Court is Plaintiff’s June 8, 2020 “Motion to: New Joining Parties
 4    of Current Civil Action/Motion to Combine” (Doc. 18). Plaintiff seeks to add “an unknown
 5    number of Plaintiff[]s” to this case and to combine this case with CV 20-00800-PHX-
 6    MTL (ESW) and CV 20-01020-PHX-MTL (ESW).
 7           The Court will deny Plaintiff’s request to combine this case with CV 20-00800 and
 8    CV 20-01020; both cases were dismissed on May 27, 2020. The Court will deny Plaintiff’s
 9    request to add other plaintiffs because Plaintiff cannot sue on behalf of others. A party is
10    permitted to plead and conduct his or her case “personally or by counsel.” 28 U.S.C.
11    § 1654. A non-lawyer may appear on his own behalf in his own case but “has no authority
12    to appear as an attorney for others than himself.” Johns v. County of San Diego, 114 F.3d
13    874, 876 (9th Cir. 1997) (quoting C.E. Pope Equity Trust v. United States, 818 F.2d 696,
14    697 (9th Cir. 1987)). A “‘plaintiff generally must assert his own legal rights and interests,
15    and cannot rest his claim to relief on the legal rights or interests of third parties.’”
16    Mothershed v. Justices of the Supreme Court, 410 F.3d 602, 610 (9th Cir. 2005) (quoting
17    Warth v. Seldin, 422 U.S. 490, 499 (1975)); see also Johns, 114 F.3d at 876 (“constitutional
18    claims are personal and cannot be asserted vicariously”). Thus, Plaintiff may only pursue
19    his own claims, not those of others.
20           IT IS ORDERED that Plaintiff’s “Motion to: New Joining Parties of Current Civil
21    Action/Motion to Combine” (Doc. 18) is denied.
22           Dated this 19th day of June, 2020.
23
24
25
26
27
28



                                                  -2-
